Citation Nr: 1413017	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In this regard, a December 2009 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective April 20, 2009.  Within one year of such decision, the RO received additional evidence warranting a readjudication of the initial rating claim.  Following a readjudication of the claim in the April 2010 rating decision, the Veteran appealed the initial rating assigned.  Thus, the Board has phrased the issue on appeal as an initial rating claim.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (any interim submission of evidence before expiration of the appeal period is considered part of the original claim and requires adjudication).  See generally Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In a rating decision dated March 2012, the RO awarded an initial 50 percent rating for PTSD, effective April 20, 2009, as well as a temporary total evaluation due to hospitalization effective from February 8, 2011 to March 31, 2011.  Therefore, such issue is characterized as shown on the title page of this decision.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A copy of the hearing transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA and VBMS reveals that, with the exception of VA treatment records were added to the record in February 2012 and May 2012, and they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The RO considered the records added in February 2012 in the March 2012 supplemental statement of the case (SSOC).  The Veteran has waived RO consideration of the records added in May 2012.  See VA Form 21-4138 received in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in November 2009.  Since such examination, the Veteran reported additional symptomatology, to include increased social isolation, at his May 2012 hearing.  Moreover, while he had been assigned a Global Assessment of Functioning (GAF) score of 60 at the time of the November 2009 VA examination, a GAF score of 45 was assigned at the time of the Veteran's hospitalization in February 2011, a GAF score of 51 was assigned at the time of discharge in March 2011, and a GAF score of 50 was assigned in an April 2012 VA treatment record.  The Board observes that GAF is a scale ranging between 0 and 100 which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  Under this scale, a lowering of the GAF score may represent an increased severity of symptoms.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the November 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected major disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board also notes that the Veteran receives treatment for his PTSD through the VA facilities in Phoenix, Tucson, and Show Low, Arizona, and the most recent records from such facilities are dated in May 2012.  Therefore, while on remand, updated VA treatment records dated from May 2012 to the present from such facilities should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Phoenix, Tucson, and Show Low, Arizona, facilities dated from May 2012 to the present pertaining to the Veteran's PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A current GAF score should be reported.  The examiner should also provide opinion, based upon review of the claims folder, regarding the appropriate GAF score to assign the Veteran for the time period from April 20, 2009 to February 8, 2011, and from April 1, 2011 to the present which reconciles the GAF scores ranging from 30 to 70.  If an increased severity of PTSD is found during the appeal period, the examiner should identify the approximate onset of increased disability and provide an explanation supporting the determination.  The examiner should also specifically address the impact PTSD has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

